MAKE GOOD ESCROW AGREEMENT


This Make Good Escrow Agreement (the “Agreement”), dated as of October 22, 2009,
is entered into by and among Emerald Acquisition Corporation, a Cayman Islands
exempted company incorporated with limited liability (the “Company”), Access
America Investments, LLC, as representative of the Investors (the “Investor
Representative”), Proud Glory Limited (the “Make Good Shareholder”) and Anslow &
Jaclin, LLP (hereinafter referred to as the “Escrow Agent”).  All capitalized
terms used but not defined herein shall have the meanings assigned them in the
Subscription Agreement, between the Company and each investor signatory thereto
(the “Investors”) in the Offering.


BACKGROUND


WHEREAS, The Company is selling investment units (“Units”), each Unit consisting
of (i) Fifty Thousand (50,000) of the Company’s ordinary shares, par value
$0.001 per share (the “Ordinary Shares”) and (ii) warrants to purchase Twenty
Five Thousand (25,000) of the Company’s Ordinary Shares, at an exercise price of
$6.00 per share (the “Warrants” and collectively with the Ordinary Shares, the
“Securities”).  As an inducement to the Investors to enter into the Subscription
Agreement, the Make Good Shareholder has agreed to place the Escrow Shares (as
defined below) into escrow for the benefit of the Investors in the event the
Company fails to satisfy the Performance Thresholds (as defined
below).  Pursuant to the terms of the Offering, as described in the Company’s
Private Placement Memorandum (“PPM”) dated October 1, 2009, the Company, the
Make Good Shareholder and the Investor Representative have agreed to establish
an escrow account (the “Escrow Account”) on the terms and conditions set forth
in this Agreement and the Escrow Agent has agreed to act as escrow agent
pursuant to the terms and conditions of this Agreement; AND


WHEREAS, such Offering is in connection with the combination (the “Combination”)
of Emerald and Merit Times International Limited, a company incorporated under
the laws of the British Virgin Islands (“Merit Times”).  The closing of the
Combination is conditioned upon all of the conditions of the Offering being met,
and the Offering is conditioned upon the closing of the Combination (the
“Closing”). Merit Times owns 100% of the issued and outstanding capital stock of
Shandong MeKeFuBang Food Limited (“MeKeFuBang”), a company incorporated under
the laws of the People’s Republic of China (“China” or the “PRC”). Shandong
Longkang Juice Co., Ltd. (“Longkang Juice”), a company incorporated under the
laws of the PRC is a wholly-owned subsidiary of MeKeFuBang. Pursuant to the
Combination, Merit Times will become a wholly-owned subsidiary of
Emerald.  Therefore, Emerald, Merit Times, MeKeFuBang, and Longkang Juice are
collectively referred to herein as “Emerald” or the “Company”.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1.           Appointment of Investor Representative.  The Investors hereby
appoint the Investor Representative to act on their collective behalf with
respect to all matters within the scope of this Agreement, and the Investor
Representative hereby accepts such appointment.  All decisions of the Investor
Representative with respect to the subject matter of this Agreement shall be
binding on the Investors absent fraud or willful misconduct.
 
 
2.           Appointment of Escrow Agent.  The Investor Representative on behalf
of the Investors, the Make Good Shareholder and the Company hereby appoint
Escrow Agent as escrow agent to act in accordance with the terms and conditions
set forth in this Agreement, and the Escrow Agent hereby accepts such
appointment and agrees to establish the Escrow Account on the terms and subject
to the conditions hereinafter set forth.

 

--------------------------------------------------------------------------------

 
 
3.            Establishment of Escrow.  Upon the execution of this Agreement,
the Make Good Shareholder shall deliver to the Escrow Agent stock certificates
evidencing 4,600,000 shares in the aggregate of the Company’s Ordinary Shares,
which shares shall be issued to the Make Good Shareholder upon completion of the
Combination (collectively, the “Escrow Shares”) along with stock powers executed
in blank, signature medallion guaranteed or in other form and substance
acceptable for transfer, to be held in escrow pursuant to the terms and
conditions of this Agreement.  Notwithstanding the foregoing transfer, the Make
Good Shareholder shall have the right to vote the Escrow Shares until such time
as they are eligible for transfer to the Investors pursuant to the terms of this
Agreement.  The Make Good Shareholder hereby irrevocably agree that, other than
in accordance with this Make Good Escrow Agreement, the Make Good Shareholder
will not offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
or announce the offering of any of the Escrow Shares (including any securities
convertible into, or exchangeable for, or representing the rights to receive
Escrow Shares).  The Escrow Agent shall notify the Investor Representative when
the Escrow Shares have been deposited with the Escrow Agent.
 
4.            Representations of the Make Good Shareholder.  The Make Good
Shareholder (as to its Escrow Shares) hereby represent and warrant to the
Investors and the Investor Representative as follows:
 
4.1           The Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company.  The Make Good Shareholder is the record and beneficial
owner of the Escrow Shares and has good title to the Escrow Shares, free and
clear of all pledges, liens, claims and encumbrances, except encumbrances
created by this Agreement and the Lock-Up Agreement entered into with the Make
Good Shareholder, and the Escrow Agent shall hereafter have good record title to
such Escrow Shares.  There are no restrictions on the ability of the Make Good
Shareholder to transfer the Escrow Shares to the Investors, except as stated
herein.  There are no restrictions on the ability of the Make Good
Shareholder to enter into this Agreement other than transfer restrictions under
applicable federal and state securities laws.  Upon any delivery of Escrow
Shares to the Investor Representative or the Investors hereunder, the Investor
Representative or Investors will acquire good and valid title to the Escrow
Shares, free and clear of any pledges, liens, claims and encumbrances.
 
4.2           The performance of this Agreement and compliance with the
provisions hereof will not violate any provision of any applicable law and will
not conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of the Make Good Shareholder pursuant to the terms of the certificate of
incorporation or Memorandum and Articles of Association of the Company or any
indenture, mortgage, deed of trust or other agreement or instrument binding upon
the Make Good Shareholder or affecting the Escrow Shares.  No notice to, filing
with, or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Make Good Shareholder.
 
4.3           The Make Good Shareholder has carefully considered and understand
its obligations and rights in connection with this Make Good Escrow Agreement
and the transactions pursuant to which this Make Good Escrow Agreement is a
part, and in furtherance thereof (x) have consulted with legal and other
advisors with respect thereto and (y) hereby forever waive and agree that the
Make Good Shareholder may not asset any equitable defenses in any proceeding
involving the Escrow Shares.

 
-2-

--------------------------------------------------------------------------------

 
 
5.            Disbursement of Escrow Shares.
 
5.1           For purposes of this Agreement, “Net Income” means net income as
defined under United States generally accepted accounting principles (“GAAP”),
consistently applied, for the Company, except that the Company’s income is
subject to tax at an assumed 25% rate and provided further that the Company’s
Net Income shall be increased by any non-cash charges incurred as a result of
the Offering (due to non-cash amortization on warrants and loss from change in
fair value of the Warrants charged to the Company’s results of operation, if
any, and if and to the extent previously subtracted in the calculation of Net
Income in accordance with GAAP). The Company’s Net Income for the fiscal year
ending December 31, 2009 (“FY09”) and fiscal year ending December 31, 2010
(“FY10”) shall also be increased by any cash and non-cash charges related to the
share exchange agreement dated October 22, 2009, by and among the Company, Merit
Times International Limited, a company incorporated under the laws of the
British Virgin Islands (“Merit Times”), and each of the shareholders of Merit
Times, and this Offering, including but not limited to the following: attorney’s
fees, professional fees, consulting fees, edgar filing fees, auditing fees and
any liquidated damages pursuant to Section 7.1 of the Subscription Agreements.
 
5.2           The Company has established the following financial performance
thresholds (collectively, the “Performance Thresholds”): (i) $14,000,000 of Net
Income with a 10% allowable variation (calculated on a post-tax basis solely
with respect to FY09) for FY09 (the “FY09 Threshold”), and (ii) $18,000,000 of
Net Income with a 10% allowable variation for FY10 (the “FY10 Threshold”). The
Company will provide the Investor Representative with its audited financial
statements for FY09 and FY10, prepared in accordance with US GAAP, on or before
March 31, 2010 and March 31, 2011, respectively (the “Due Date”).
 
5.3           If the Company’s Net Income (as calculated pursuant to Section 5.1
above) for any one of FY09 or FY10 is less than 100% of the applicable
Performance Threshold, respectively, then the Performance Threshold will be
deemed not to have been achieved and an amount of Escrow Shares equal to  the
percentage of variation from the applicable Performance Threshold times the
total number of Escrow Shares shall be forfeited by the Make Good Shareholder
and delivered by the Escrow Agent to the Investors (pro rata based on the number
of Units purchased by each Investor in the Offering as shown on Exhibit A).  The
Investor Representative shall provide written instructions to the Escrow Agent,
with copies to the Company and the Make Good Shareholder, instructing the Escrow
Agent to deliver to the Investors, at the addresses set forth on Exhibit A,
within ten (10) business days following delivery of the Investor
Representative’s notice pursuant to this Section 5.3, certificates registered in
the name of each Investor, subject to Section 5.6 below and provided that the
Escrow Agent has received such certificates from the Company’s transfer agent,
evidencing the Investor’s pro rata portion of the Escrow Shares, and the Escrow
Agent shall make such delivery to the Investors if no objection is received from
the Make Good Shareholder. If any Escrow Shares are distributed to Investors
resulting from the Company not attaining the F09 Threshold, the Make Good
Shareholder will place an additional amount of shares, on a pro rata basis, into
the Escrow Account so that the Escrow Shares total 4,600,000.
 
5.4           If any Escrow Shares remain in the Escrow Account after the
Investor Representative has had the opportunity to evaluate whether or not the
Company has attained the FY10 Performance Threshold, then all of the Escrow
Shares remaining in the Escrow Account shall be delivered to the Make Good
Shareholder, and the Investor Representative shall provide written instructions
to the Escrow Agent instructing the Escrow Agent to deliver the Escrow Shares to
the Make Good Shareholder within ten (10) business days following delivery of
the financial statements for FY10 to the Investor Representative.

 
-3-

--------------------------------------------------------------------------------

 

5.5           In the event that any Escrow Shares are to be delivered to the
Investors pursuant to this Section 5, the Make Good Shareholder shall use
its best efforts to promptly cause the Escrow Shares to be delivered to the
Investors, including causing its transfer agent (including the Escrow Agent)
promptly to issue the certificates in the names of the Investors and causing its
securities counsel to provide any written instruction required by its transfer
agent or the Escrow Agent in a timely manner so that the issuances and delivery
contemplated above can be achieved within ten (10) business days following
delivery of the applicable financial statements to the Investor Representative.
 
Assuming the Make Good Shareholder provides good and valid title to the Escrow
Shares to be transferred and delivered on behalf of the Make Good Shareholder to
the Investors hereunder, free and clear of all liens, encumbrances, equities or
claims, the Escrow Agent will ensure that upon delivery of the Escrow Shares,
good and valid title to the Escrow Shares, free and clear of all liens,
encumbrances, equities or claims will pass to the Investors.   The Escrow Agent
shall not take any action which could impair Investors’ rights in the Escrow
Shares.  The Escrow Agent shall not sell, transfer, assign or otherwise dispose
of (by operation of law or otherwise) or grant any option with respect to any
Escrow Shares prior to the termination of this Agreement.


5.6           Notwithstanding anything to the contrary herein, those Investors
that became holders of Ordinary Shares pursuant to the Offering shall be
entitled to their pro rata portion of the Escrow Shares at the time of any
distribution of Escrow Shares, regardless of whether they have subsequently
transferred their Ordinary Shares; provided, however, if an Investor has entered
into a written agreement evidencing such Investor’s transfer and assignment of
all its rights and obligations under this Agreement, and has provided written
notice to the Company and the Escrow Agent of such transfer in accordance with
Section 13 below (a “Notice of Transfer”), then in the event that any Escrow
Shares are to be delivered to the Investors in accordance with this Section 5,
the Company shall direct its transfer agent to issue the certificates in the
names of the transferee(s) and the Escrow Shares shall be delivered by the
Escrow Agent to the transferee(s) as set forth in the Investor’s Notice of
Transfer.
 
6.           Reserved.
 
7.           Duration. This Agreement shall terminate on the distribution of all
the Escrow Shares in accordance with Section 5 above.
 
8.           Interpleader.  Should any controversy arise among the parties
hereto with respect to this Agreement or with respect to the right to receive
the Escrow Shares, the Escrow Agent shall have the right to consult counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties.  The Escrow Agent is also hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing Escrow Agent.  If the Escrow Agent is
directed to institute an appropriate interpleader action, it shall institute
such action not prior to thirty (30) days after receipt of such letter of
direction and not later than sixty (60) days after such date.  Any interpleader
action instituted in accordance with this Section 8 shall be filed in any court
of competent jurisdiction in New York, New York, and the Escrow Shares in
dispute shall be deposited with the court and in such event Escrow Agent shall
be relieved of and discharged from any and all obligations and liabilities under
and pursuant to this Agreement with respect to the Escrow Shares.

 
-4-

--------------------------------------------------------------------------------

 
 
9.            Exculpation and Indemnification of Escrow Agent.
 
9.1           The Escrow Agent is not a party to, and is not bound by or charged
with notice of any agreement out of which this escrow may arise. The Escrow
Agent acts under this Agreement as a depositary only and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. The Escrow Agent
will have no duties or responsibilities other than those expressly set forth
herein.  The Escrow Agent will be under no liability to anyone by reason of any
failure on the part of any party hereto (other than the Escrow Agent) or any
maker, endorser or other signatory of any document to perform such person’s or
entity’s obligations hereunder or under any such document.  Except for this
Agreement and instructions to the Escrow Agent pursuant to the terms of this
Agreement, the Escrow Agent will not be obligated to recognize any agreement
between or among any or all of the persons or entities referred to herein,
notwithstanding its knowledge thereof.
 
9.2           The Escrow Agent will not be liable for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, and may rely conclusively
on, and will be protected in acting upon, any order, notice, demand,
certificate, or opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is reasonably believed by Escrow Agent to be genuine
and to be signed or presented by the proper person or persons. The duties and
responsibilities of the Escrow Agent hereunder shall be determined solely by the
express provisions of this Agreement and no other or further duties or
responsibilities shall be implied, including, but not limited to, any obligation
under or imposed by any laws of the State of New York upon fiduciaries.
 
9.3           The Company and the Make Good Shareholder, jointly and severally,
hereby indemnify and hold  harmless, the Escrow Agent by from and against any
expenses, including reasonable attorneys’ fees and disbursements, damages or
losses suffered by the Escrow Agent in connection with any claim or demand,
which, in any way, directly or indirectly, arises out of or relates to this
Agreement or the services of Escrow Agent hereunder; except, that if the Escrow
Agent is guilty of willful misconduct, fraud or gross negligence under this
Agreement, then the Escrow Agent will bear all losses, damages and expenses
arising as a result of such willful misconduct, fraud or gross negligence.
Promptly after the receipt by the Escrow Agent of notice of any such demand or
claim or the commencement of any action, suit or proceeding relating to such
demand or claim, the Escrow Agent will notify the other parties hereto in
writing.  For the purposes hereof, the terms “expense” and “loss” will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys’ fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.  The provisions of this Section 9 shall survive the
termination of this Agreement.
 
9.4           The Escrow Agent has acted as legal counsel for the Company and
may continue to act as legal counsel for the Company from time to time,
notwithstanding its duties as the Escrow Agent hereunder. Investor
Representative and the Investors consent to the Escrow Agent in such capacity as
legal counsel for the Company and waive any claim that such representation
represents a conflict of interest on the part of the Escrow Agent. Investors
Representative and the Investors understand that the Escrow Agent is relying
explicitly on the foregoing provision in entering into this Escrow Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
10.           Fees and Expenses. The Company agrees to reimburse the Escrow
Agent for any reasonable expenses incurred in connection with this Agreement,
including, but not limited to, reasonable counsel fees of one counsel.
 
11.           Resignation of Escrow Agent.  At any time, upon ten (10) days’
written notice to the Company, the Escrow Agent may resign and be discharged
from its duties as escrow agent hereunder.  As soon as practicable after its
resignation, the Escrow Agent will promptly turn over to a successor escrow
agent appointed by the Company the Escrow Shares held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof.  If, by the end of the 10-day period following the giving of
notice of resignation by the Escrow Agent, the Company shall have failed to
appoint a successor escrow agent, the Escrow Agent may interplead the Escrow
Shares into the registry of any court having jurisdiction.
 
 
12.           Records.  The Escrow Agent shall maintain accurate records of all
transactions hereunder.  Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, the Escrow Agent shall provide the parties hereto, as the case may
be, with a complete copy of such records, certified by the Escrow Agent to be a
complete and accurate account of all such transactions.  The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.
 
13.           Notice.  All notices, communications and instructions required or
desired to be given under this Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the following addresses:
 
If to Escrow Agent:


Anslow & Jaclin, LLP
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Attention: Richard I. Anslow, Esq.


If to the Company or the Make Good Shareholder:


Emerald Acquisition Corporation
No. 48 South Qingshui Road
Laiyang City, Shandong 265200
P.R. China
Attention: Zhide Jiang, Chief Executive Officer


With a copy to:


Anslow + Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attention: Richard Anslow, Esq.


If to the Investor Representative:


Access America Investments, LLC
11200 Westheimer Rd., Suite 508
Houston, Texas 77042
Attention: Christopher Efird, President


or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
 
-6-

--------------------------------------------------------------------------------

 
 
14.           Execution in Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.
 
15.           Assignment and Modification.  This Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and permitted assigns. No other
person will acquire or have any rights under, or by virtue of, this
Agreement.  No portion of the Escrow Shares shall be subject to interference or
control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Agreement. This Agreement
may be changed or modified only in writing signed by all of the parties hereto.
 
16.           Applicable Law. This Agreement shall be governed by and construed
with the laws of the State of New York applicable to contracts made and to be
performed therein.  Any litigation concerning the subject matter of this
Agreement shall be exclusively prosecuted in the state or federal courts located
in New York, New York, and all parties consent to the excusive jurisdiction and
venue of those courts.
 
17.           Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
 
18.           Attorneys’ Fees. If any action at law or in equity, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.


[Signature Page Follows]

 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 
ANSLOW & JACLIN, LLP
 
By:
/s/ Richard I. Anslow
Name: Richard I. Anslow
Title: Managing Partner
 
EMERALD ACQUISITION CORPORATION
 
By:
/s/ Zhide Jiang
Name: Zhide Jiang
Title: President
 
ACCESS AMERICA INVESTMENTS, LLC
 
By:
/s/ Christopher Efird
Name: Christopher Efird
Title: President
 
MAKE GOOD SHAREHOLDER:
 
Proud Glory Limited
 
By:
/s/ Zhide Jiang
Name: Zhide Jiang
Title: Managing Director


 

--------------------------------------------------------------------------------

 